

116 HR 3581 IH: District of Columbia Board of Zoning Adjustment Home Rule Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3581IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo revise the composition of the Board of Zoning Adjustment for the District of Columbia so that
			 the Board will consist solely of members appointed by the government of
			 the District of Columbia, except when the Board is performing functions
			 regarding an application by a foreign mission with respect to a chancery.
	
 1.Short titleThis Act may be cited as the District of Columbia Board of Zoning Adjustment Home Rule Act. 2.Revision of composition of Board of Zoning Adjustment (a)Revision (1)In generalThe first undesignated paragraph of section 8 of the Act of June 20, 1938 (52 Stat. 799; sec. 6–641.07(a), D.C. Official Code), is amended by striking which shall be composed and all that follows through a resident of the District of Columbia and inserting which shall be composed of 5 members appointed by the Mayor of the District of Columbia with the advice and consent of the Council of the District of Columbia, each of whom shall have been a resident of the District of Columbia.
 (2)Conforming amendmentThe second undesignated paragraph of section 8 of such Act (52 Stat. 799; sec. 6–641.07(b), D.C. Official Code), is amended—
 (A)by striking the first and second sentences; and (B)by striking the 3 members appointed by the Mayor of the District of Columbia with the advice and consent of the Council of the District of Columbia each place it appears and inserting the members.
 (b)Conforming amendment relating to functions regarding foreign missionsSection 206(i) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 4306(i)) is amended to read as follows:
				
 (i)Whenever the Board of Zoning Adjustment is performing functions regarding an application by a foreign mission with respect to the location, expansion, or replacement of a chancery—
 (1)the Secretary of Defense, the Secretary of the Interior, the Administrator of General Services, or the Director of the National Park Service (or such alternate as such official may from time to time designate), as designated by the President, shall serve as a member of the Board in lieu of one of the other members of the Board (as designated by the Mayor of the District of Columbia); and
 (2)the Executive Director of the National Capital Planning Commission shall serve as a member of the Board in lieu of one of the other members of the Board (as designated by the Mayor of the District of Columbia)..
 (c)Effective dateThe amendments made by this Act shall take effect upon the expiration of the 90-day period which begins on the date of the enactment of this Act.
			